         Case 3:19-cv-00210-CWD Document 1 Filed 06/12/19 Page 1 of 4



JONATHAN D. HALLY, ISB#4979
jonhally@idahoconstructionlawyers.com
BLEWETT MUSHLITZ HALLY, LLP
710 16th Avenue
P.O. Box 1990
Lewiston, Idaho 83501
Telephone: (208) 413-6678
Facsimile: (208) 413-6682

ALEX TARKIAN (California State Bar No. 186492)
ATarkian@Tarkianandassociates.com
TARKIAN & ASSOCIATES
1801 Century Park East, 24th Floor
Los Angeles, CA 90067
Telephone: (310) 556-9616
Facsimile: (310) 798-4712

Attorneys for Plaintiff
JEWELERS MUTUAL INSURANCE COMPANY,
as subrogee of The Diamond Shop, Inc.

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO

JEWELERS        MUTUAL         INSURANCE )        Case No.: _______________________
COMPANY, a Wisconsin corporation, as )
subrogee of The Diamond Shop, Inc.,       )
                                          )       COMPLAINT AND DEMAND FOR
                    Plaintiff,            )       JURY TRIAL
                                          )
       vs.                                )
                                          )
VALLEY        VENDING        &     COFFEE )
SERVICES, INC., an Idaho corporation,     )
                                          )
                    Defendant.            )
_____________________________________ )

       COMES NOW the above-named Plaintiff by and through its attorney of record, Jonathan

D. Hally of the law firm of Blewett Mushlitz Hally, LLP and for a cause of action against the

above-named Defendant alleges as follows:




COMPLAINT AND DEMAND FOR JURY TRIAL - 1
            Case 3:19-cv-00210-CWD Document 1 Filed 06/12/19 Page 2 of 4



                                           I. PARTIES

       1.      At all times relevant hereto, Plaintiff, Jewelers Mutual Insurance Company

(“Jewelers Mutual”), is a Wisconsin corporation with its principal place of business being in

Neenah, Wisconsin. At all times relevant hereto, Jewelers Mutual was and now is an insurance

company licensed to do business in the state of Idaho.

       2.      Defendant, Valley Vending & Coffee Services, Inc. (“Valley Vending”), is an

Idaho corporation with its principal place of business being located in Lewiston, Idaho.

                              II. JURISDICTION AND VENUE

       3.      This court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

Section 1332 because the parties are diverse and the amount in controversy exceeds $75,000.00

exclusive of interest and costs.

       4.      Venue is proper in the above-entitled court by virtue of 28 U.S.C. §1391(b) as the

Defendant resides within the District of Idaho and a substantial part of the events or omissions

giving rise to this lawsuit occurred within the state of Idaho.

                     III.   GENERAL ALLEGATIONS/NEGLIGENCE

       5.      At all times material hereto, Jewelers Mutual provided, among other coverages,

property and business income coverage to its insured, The Diamond Shop, Inc., (“Diamond

Shop”) for Diamond Shop’s building and its business (“Insured Property”) located at 700 Main

Street, Lewiston, Idaho.

       6.      Pursuant to its policies of insurance, Jewelers Mutual has made payments to

Diamond Shop in the collective amount of $469,362.54 (comprised of $343,757 in loss of

business income, $107,471.43 in building damage repairs, and $18,134.11 in business personal

property) in relation to the Insured Property resulting from Valley Vending’s negligent actions



COMPLAINT AND DEMAND FOR JURY TRIAL - 2
            Case 3:19-cv-00210-CWD Document 1 Filed 06/12/19 Page 3 of 4



and/or omissions as more particularly described below for which Jewelers Mutual is subrogated

to the rights, remedies, and claims against Valley Vending to the extent of said payments.

       7.       Diamond Shop hired Valley Vending to perform certain construction-related

work, including the installation of a water line to a coffee making machine at Defendant’s

business premises located at 700 Main Street, Lewiston, Idaho.

       8.       Valley Vending performed its construction-related work shortly prior to

September 7, 2018.

       9.       Valley Vending owed a duty to Diamond Shop to complete its work in a good and

workmanlike manner and in such a manner as to not cause damage to Diamond Shop’s property

and premises.

       10.      Valley Vending breached the duty it owed to Diamond Shop in that Valley

Vending failed to perform its work in a good and workmanlike manner which resulted in damage

to Diamond Shop’s Insured Property.

       11.      On or about September 7, 2018, Diamond Shop’s Insured Property was damaged

as a result of water leaking from the water line and corresponding connections that were installed

by Valley Vending and from related work performed by Valley Vending which said work was

not performed in a good and workmanlike manner.

       12.      As a direct and result of Valley Vending’s negligence, Diamond Shop suffered

damage to its Insured Property in the amount of $469,362.54, exclusive of interest and costs for

which Valley Vending is legally liable.

       13.      In accordance with the terms of its insurance policies, Jewelers Mutual paid

Diamond Shop a sum of $469,362.54, exclusive of interests and costs, for the damage to the

Insured Property which damage was caused by Valley Vending’s negligent conduct.



COMPLAINT AND DEMAND FOR JURY TRIAL - 3
            Case 3:19-cv-00210-CWD Document 1 Filed 06/12/19 Page 4 of 4



       14.     It has been necessary for Jewelers Mutual to retain the services of Blewett

Mushlitz Hally, LLP and Tarkian & Associates in order to prosecute this action and Jewelers

Mutual is entitled to an award of its reasonable attorney’s fees and costs of suit pursuant to Idaho

Code Section 12-120(3) and other applicable law.

       WHEREFORE, Plaintiff prays for judgment against the Defendant as follows:

       1.      For damages in the amount of $469,362.54, exclusive of interest and costs;

       2.      For an award of prejudgment interest;

       3.      For an award of costs and for attorney’s fees incurred in this action; and,

       4.      For such other and further relief as the court deems just and equitable.

       DATED this 11th day of June, 2019.

                                      BLEWETT MUSHLITZ HALLY, LLP


                                      By: /s/ Jonathan D. Hally
                                      Jonathan D. Hally, a member of the firm
                                      Attorneys for Plaintiff
                                      710 16th Avenue, Lewiston, Idaho 83501
                                      jonhally@idahoconstructionlawyers.com
                                      (208) 413-6678

                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury for all issues triable pursuant to Rule 38(a) of the Federal

Rules of Civil Procedure.




COMPLAINT AND DEMAND FOR JURY TRIAL - 4
